Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record neither anticipates nor renders obvious the claimed invention. Wang discloses a peristaltic pipeline walking robot having three body assemblies, wherein movement is provided telescopically in a bidirectional manner. Redpath discloses a dredging cutter head and elastic wheels for supporting the apparatus, wherein the cutter head also has cutter bars evenly arranged on the wheel disc in a circumferential direction. Early teaches a groove and rod slidable element for adjusting the spacing between a foot which grips the wall and the body of the apparatus. However, the specific combination of elements as claimed would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. The claimed bevel gears, belt transmission, equal-dwell cams for synchronous telescopic adjustment, as well as the additional claim recitations would require extensive reconstruction and modification of the invention of modified Wang. These claim modifications would be considered hindsight and improper.  As a result, Examiner has determined the claims are allowable over the prior art and are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723